DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 16 and 17 filed on January 14, 2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 16-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (U.S. Patent Pub. No. 2014/0152639; already of record) in view of Jeong et al (U.S. Patent Pub. No. 2014/0240379).

Regarding claim 1, Bang discloses a display panel (100), comprising: 
a display region (i.e. region of the pixel unit 150) and; 
a non-display region (i.e. region outside of the pixel unit 150), wherein the display region comprises pixel units (160) arranged in an array, and each of the pixel units (fig. 1, [0037]); 
wherein each of the sub-pixels (160R, 160B and 160G) comprises a pixel circuit (142) and a light-emitting element (OLED), and the pixel circuit (142) in each of the sub-pixels comprises a data write module (M2), a light emission control module (M4 and M5) and a drive transistor (M1); the non-display region comprises a multiplexer (140), and the multiplexer comprises a plurality of data selection units (T1 and T2); each of the plurality of data selection units comprises one input terminal (O1m) and a plurality of output terminals (D1m-1 and D1m-2), and the plurality of output terminals of each of the plurality of data selection units are electrically connected to a plurality of data lines (D1m-1 and D1m-2) of the display region (150) in one-to-one correspondence (i.e. switching device T1 and T2 outputs to data lines D1m-1 and D1m-2, which is one to one correspondence), (figs. 1-3, [0033, 0043 and 0047-0053]); 
wherein in a same row of pixel units (i.e. first row of pixels 160), first control terminals of data write modules (M2) of sub-pixels (160G) having a first color (green) are connected to a same first scanning line (S21); and in a same row of pixel units, first control terminals of data write modules (M2) of sub-pixels (160R and 160B) having other colors (red and blue) except the first color (green) are connected to a same second scanning line (S11), (figs. 1-2, [0037 and 0048]); 
wherein the data write module (M2) is configured to provide a data signal cached by a data line (D1m-1) for the drive transistor (M1); the light emission control module (M4 and M5) is connected in series respectively with the drive transistor (M1) and the light-emitting element (OLED), and the light emission control module (M4 and M5) is (fig. 2, [0047-0048 and 0052-0053]); and 
wherein the sub-pixels (160R and 160B) having the other colors (red and blue) at least comprise: sub-pixels (160R) having a second color (red) and sub-pixels (160B) having a third color (blue); wherein the first color (green), the second color (red) and the third color (blue) are different, (figs. 1 and 3, [0058-0059]).

However, Bang does not mention the time of providing data signals for data lines connected to sub-pixels having the first color is within time of writing data signals cached by data lines into pixel circuits of sub-pixels having the other colors.
In a similar field of endeavor, Jeong teaches wherein in a same row of pixel units (PX), within time of one frame of a picture (i.e. during period 1H), time of providing data signals (i.e. green data) for data lines (DLm-1) connected to sub-pixels (green subpixel) having the first color (green) is within time of writing data signals cached by data lines (DLm-2 and DLm) into pixel circuits of sub-pixels (red and blue subpixels) having the other colors (red and blue), (i.e. the green data signal is output to data line DLm-1 is within the time period when the red and blue data signals are outputted to data lines DLm-2 and DLm), (figs. 1-3, [0057 and 0075-0081]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Bang, by specifically providing the time of providing data signals for data lines connected to sub-pixels having the first color is within time of writing data signals cached by data lines into pixel circuits of sub-pixels 

Regarding claim 2, Bang discloses wherein in a same row of pixel units (i.e. first row of pixels 160), within the time of one frame of the picture, start time of an effective pulse of the second scanning line (S2n) is earlier than start time of an effective pulse of the first scanning line (S1n) (i.e. scan signal S2n starts earlier than scan signal S1n), (figs. 1 and 4, [0065-0066]). 

Regarding claim 4, Bang discloses wherein in a same row of pixel units (i.e. first row of pixels 160), within the time of one frame of the picture, providing data signals (data signal G) for data lines (D2m) connected to sub-pixels (160G) having the first color (green) is simultaneous with providing an effective pulse for a second scanning line (S2n), (fig. 4, [0063-0066]). 

Regarding claim 5, Bang discloses wherein in a same row of pixel units (first row of pixels 160), within the time of one frame of the picture, end time of an effective pulse of a second scanning line (S2n) is the same as end time of an effective pulse of a first scanning line (S1n), (fig. 4, [0065-0066]). 

Regarding claim 7, Bang discloses wherein the data write module (M2) of each sub-pixel (160G) having the first color (green) comprises a first transistor (M2); 

wherein a control terminal of the first transistor (M2) is electrically connected to a first scanning line (S2n), and a control terminal of the second transistor (M2) is electrically connected to a second scanning line (S1n), (figs. 1-2, [0037 and 0048]). 

Regarding claim 16, please refer to claim 1 for details. 

Regarding claim 17, Bang in view of Jeong discloses everything as specified above in claim 1.  
In addition, Bang discloses wherein a drive cycle of the display panel (100) comprising a data cache stage (P1), a data write stage (P1-P2) and a light emission stage (i.e. after P2); the driving method comprising: 
in the data cache stage (P1), transmitting, by the multiplexer (140), the data signals (data signal R and B) to the plurality of data lines (D1m-1 and D1m-2) to perform caching; 
in the data write stage (P1-P2), providing, by data write modules (M2), the data signals (data signal R and B) cached by the plurality of data lines (D1m-1 and D1m-2) for drive transistors (M1); and 
in the light emission stage (i.e. after second period P2), controlling, by the light emission control module (M4 and M5), the drive current to flow through the light-emitting element (OLED), (figs. 2 and 4, [0047-0048, 0052-0053 and 0061-0067]). 

Regarding claim 20, please refer to claim 4 for details. 

Regarding claim 21, please refer to claim 5 for details. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Jeong and in view of Zhu et al (U.S. Patent Pub. No. 2017/0270867; already of record).

Regarding claim 12, Bang discloses wherein the pixel circuit (142) further comprises a threshold compensation module (M3) and a first reset module (M6); and 
wherein the light emission control module (M4 and M5) comprises a third transistor (M4) and a fourth transistor (M5), the threshold compensation module comprises a fifth transistor (M3), the first reset module comprises a sixth transistor (M6), (fig. 2, [0051-0054]). 
However, Bang in view of Jeong does not mention a second reset module comprises a seventh transistor.
In a similar field of endeavor, Zhu teaches the pixel circuit further comprises a first reset module (110) comprises a sixth transistor (T1) and a second reset module (120); wherein the second reset module comprises a seventh transistor (T2), (fig. 1b, [0036-0037]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Bang in view of Jeong, by specifically providing the seventh transistor, as taught by Zhu, for the purpose of solving problems of poor evenness in the display brightness, [0004-0005].

Regarding claim 13, Bang discloses wherein a first terminal of the third transistor (M4) is electrically connected to an input terminal of a first-level signal (ELVDD), a second terminal of the third transistor is electrically connected to a first 
wherein a first terminal of the fifth transistor (M3) is electrically connected to the second terminal of the drive transistor (M1), and a second terminal of the fifth transistor (M3) is electrically connected to a control terminal of the drive transistor (M1); 
wherein a first terminal of the sixth transistor (M6) is electrically connected to a first reset signal terminal (Vint), and a second terminal of the sixth transistor (M6) is electrically connected to the control terminal of the drive transistor (M1), (fig. 2, [0047-0054]). 
However, Bang in view of Jeong does not mention the seventh transistor.
In a similar field of endeavor, Zhu teaches wherein a first terminal of the seventh transistor (T2) is electrically connected to a second reset signal terminal (V2), and a second terminal of the seventh transistor (T2) is electrically connected to the light-emitting element (170), (fig. 1b, [0037]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Bang in view of Jeong, by specifically providing the seventh transistor, as taught by Zhu, for the purpose of solving problems of poor evenness in the display brightness, [0004-0005].

Regarding claim 14, Bang discloses wherein the plurality of output terminals of each of the plurality of data selection units (i.e. output terminals of switching devices T1 and T2) have a number of n, wherein n≥6 (i.e. each demultiplexer 142 have two (figs. 1 and 3, [0057]). 

Allowable Subject Matter
Claims 3, 6, 8-11, 15, 18-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Jeong has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691